Citation Nr: 0837448	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-19 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than August 31, 
2004, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active duty training from February 1999 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Togus, 
Maine.  

The issue of entitlement to an effective date earlier than 
August 31, 2004, for the grant of service connection for PTSD 
will be discussed in further detail in the REMAND portion of 
the following decision.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
PTSD has been manifested by panic attacks more than once a 
week, some disturbances of mood (e.g. anger and mild 
depression), as well as some difficulty in establishing and 
maintaining effective work and social relationships.  

2.  Throughout the rating period on appeal, a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and 
disturbances of motivation have not been shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, while the Board must review the entire record, 
it does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board 
will, therefore, summarize the relevant evidence where 
appropriate.  The analysis in the following decision will 
focus specifically on what the evidence shows, or fails to 
show, with regard to the rating of the veteran's 
service-connected PTSD.  

Initially, by the August 2006 rating action, the RO granted 
service connection for PTSD (30 percent, effective from 
August 31, 2004).  As the present appeal arises from an 
initial rating decision which, in essence, established 
service connection and assigned an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  In other words, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, DC 9411 
(2008).  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

In the present case, the veteran believes that the symptoms 
associated with her PTSD are of such severity as to warrant a 
higher rating throughout the entire appeal period (e.g., 
since the August 31, 2004, effective date of the grant of 
service connection for this disability).  Specifically, she 
has described a distrust of people, panic feelings, paranoia, 
hypervigilance, trouble sleeping, nightmares, mild 
depression, irritability and angry outbursts, and problems 
maintaining relationships with others and employment.  

After reviewing the evidence of record, however, the Board 
finds that the weight of the evidence does not support a 
rating in excess of 30 percent for the veteran's PTSD for any 
portion of the rating period on appeal.  

At a December 2005 VA PTSD examination, the examiner 
diagnosed PTSD and a depressive disorder not otherwise 
specified.  The examiner assigned a GAF score of 55 which, as 
noted above, is reflective of moderate symptoms.  The 
examiner explained that the basis of the GAF score was the 
veteran's report of moderate difficulty with social and 
vocational functioning.  Her anxiety and anger were 
acknowledged at the December 2005 evaluation, as well as at 
periodic private psychiatric outpatient treatment sessions 
conducted between December 2004 and January 2006.  

With regard to the veteran's anxiety, the Board notes that, 
at the December 2005 VA PTSD examination, she reported 
experiencing this symptom on a daily basis.  Further, she 
explained that such episodes "come . . . on suddenly and . . 
. [could] last up to two hours."  In the notice of 
disagreement which was received at the RO in December 2006, 
the veteran again reported experiencing panic attacks daily.  
In the substantive appeal which was received six months later 
in June 2007, however, she stated that she had panic attacks 
two to three times per week.  

Significantly, multiple mental status evaluations completed 
during the current appeal have also reflected the veteran's 
cooperation, intact receptive and expressive language 
functions, normal thought processes (which were logical, 
coherent, and organized), speech which was consistent with 
her education level, adequate concentration, intact recent 
and remote memories, intact reality testing, intact judgment 
and insight, no gross psychotic processes such as delusions 
or hallucinations, and no suicidal or homicidal thoughts.  

While a private treating physician noted in September 2005 
that the veteran's quality of life continued to be somewhat 
diminished, he also concluded that she "appear[ed] . . . to 
be doing marginally well."  Moreover, according to the 
report of the December 2005 VA PTSD examination, the veteran 
was "doing better at times regarding her symptoms."  

Accordingly, and based on these multiple evaluations 
completed during the appeal period, the veteran's PTSD has 
been shown to be manifested by anxiety (including panic 
attacks two to three times per week), anger, mild depression, 
as well as problems maintaining relationships with others and 
employment.  Significantly, however, the remainder of the 
mental status evaluations has been normal.  

Clearly, panic attacks more than once a week, some 
disturbances of mood (e.g. anger and mild depression), as 
well as some difficulty in establishing and maintaining 
effective work and social relationships have been found to be 
associated with the veteran's PTSD.  As, however, a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and 
disturbances of motivation are not shown, the Board concludes 
that the preponderance of the evidence is against a finding 
that the criteria for a 50 percent disability for the 
service-connected PTSD are been met.    

The Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to her through her senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As a layperson, however, she is 
not competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
her PTSD-has been provided by the medical personnel who have 
examined and treated her during the current appeal and who, 
as in the case of the December 2005 VA examiner, reviewed the 
claims folder and rendered pertinent opinions in conjunction 
with the evaluation.  The medical findings, as provided in 
these examination and treatment reports, directly address the 
criteria under which the veteran's PTSD is evaluated.  As 
such, the Board finds these records to be more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board must conclude, therefore, that an initial 
rating in excess of 30 percent for PTSD is not warranted for 
any portion of the rating period on appeal.  In reaching this 
conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal period.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's PTSD has required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  At the 
December 2005 VA PTSD examination, she reported receiving 
monthly outpatient treatment.  

Indeed, the claims folder contains records of private 
outpatient psychiatric care through January 2006.  No more 
recent records of such treatment, however, are included in 
the claims folder.  In fact, at a September 2007 VA 
miscellaneous digestive conditions examination, she reported 
that she "[was] not in active counseling for her PTSD."  
Further, although she has described problems maintaining 
employment (including avoidance of men), she continued to 
work full time as a hairdresser in a beauty shop.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the veteran's PTSD resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for PTSD.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's PTSD claim arises from her disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that, once service connection 
is granted, the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA.  

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and she was afforded a VA 
examination in December 2005.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied.  


REMAND

In August 2006, the RO granted service connection for PTSD 
and awarded a compensable evaluation of 30 percent for this 
disability, effective from August 31, 2004.  In a VA Form 9, 
Appeal To Board Of Veterans' Appeals, which was received at 
the RO in June 2007, the veteran expressed her belief that 
records of treatment that she had received for her PTSD from 
May 2000 to December 2000 should be considered.  The Board 
construes this statement as an expression of disagreement 
with the August 31, 2004 effective date for the grant of 
service connection for PTSD.  

To date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that, when an appellant files a timely 
notice of disagreement (NOD) as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Unless the claim for an effective date 
earlier than August 31, 2004, for the 
service connection for PTSD is resolved by 
a granting of the benefit sought, or the 
NOD is withdrawn, furnish the veteran and 
her representative an SOC in accordance 
with 38 C.F.R. § 19.29.  This issue should 
be certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


